Citation Nr: 1118313	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-29 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, as due to exposure to herbicides, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1966 to September 1970.  He died in March 2008 and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Appellant's claim for  service connection for the cause of the Veteran's death was denied by the RO in May 2008.  She did not appeal this decision.  The Board notes, for general informational purposes, that the Veteran served aboard two ships during his service: the USS Preble (15) and the USS George K. Mackenzie (836).  An internet search of the the history of the USS Preble (15) appears to show that the ship left Subic Bay on May 30, 1968, and it stopped briefly in Da Nang for a day....  This information comes from an unofficial website, however, it suggests additional research might be conducted into the matter of whether either ship docked at any harbor or port in Vietnam during the Veterans on-board dates.   This information is offered to the Appellant in the event she wishes to attempt to reopen this previously denied claim.  


FINDING OF FACT

The Veteran's diabetes mellitus, type 2, is not causally or etiology related to service, to include as due to exposure to herbicides.



CONCLUSION OF LAW

The Appellant is not entitled to payment of accrued benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.52, 3.1000 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Appellant in correspondence dated in April 2008 of the information and evidence needed to substantiate and complete her claim.  The letter informed her of what evidence was required to substantiate her claims and of her and the VA's respective duties for obtaining evidence.

A letter was sent to the Appellant in May 2009 requesting any additional information available concerning evidence that the Veteran went ashore while stationed at Cam Rahn Bay.  The Appellant did not respond.  There is no allegation from the Appellant that she has any evidence in her possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

As a final matter, there are some claims to which VCAA does not apply. Livesay v. Principi, 15 Vet. App. 165, 178 (2001). The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation. See Dela Cruz v. Principi, 15 Vet. App. 143 (2001). As explained below, all evidence needed to adjudicate the claim for accrued benefits is of record, and the Board concludes that no further 
action is necessary under the VCAA as the law is dispositive on this issue. See Mason v. Principi, 16 Vet. App. 129.  In any event, VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, including medical records, and providing an opportunity for a hearing. The evidence shows that any VA error in notifying or assisting the Appellant does not reasonably affect the fairness of this adjudication. 

II.  Entitlement to Service Connection for Diabetes Mellitus, Type 2, As Due to Exposure to Herbicides, for Accrued Benefits Purposes 

The Appellant asserts that the Veteran had diabetes mellitus, type 2, as a result of exposure to herbicides during service.

In Jones v. West, the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

At the time of his death, the Veteran had a claim pending for entitlement to service connection for diabetes mellitus, type 2.  He claimed that his diabetes was a result of exposure to herbicides during service.  

Thus, while the claim for accrued benefits is separate from the claim for service connection filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and the Appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).


The outcome of an accrued benefits claim hinges on the application of the law to evidence that was in the file at the time of the Veteran's death.  See 38 C.F.R. 
§ 3.1000(a).

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  If a chronic disorder such as diabetes is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A Veteran who, during active military, naval or air service, served in Vietnam during the period beginning on January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran was not exposed to any such agent during his service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a) (6) (iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (service in the Republic of Vietnam means that the Veteran actually set foot within the land borders of Vietnam).

In addition, the Federal Circuit held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  See Haas, supra.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

Even if a Veteran is found not be entitled to a regulatory presumption of service presumption, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's DD Form 214 indicates that he is a recipient of the Vietnam Service Medal (VSM) with one bronze star.  However, as stated previously, service in Vietnam will not be presumed based upon the Veteran's receipt of a VSM.  A review of his personnel records shows that he served on the U.S.S. Preble and the U.S.S. George K. Mackenzie.  Records indicate that the Veteran was in the combat zone during various periods of time between February 1968 and June 1968.

The RO requested additional information from the Joint Services Records Research Center (JSRRC), and according to a response in December 2007, it was determined that the Veteran served aboard two ships that were in the official waters offshore Vietnam on multiple dates, but they were unable to determine whether the Veteran had in-country service in Vietnam.  In May 2009, the Appellant was requested to send information concerning whether she had any evidence that the Veteran went ashore while stationed in the Navy at Cam Rahn Bay.  She did not respond, and the RO was unable to determine whether the Veteran had in-country service in the Republic of Vietnam. 

The Board notes that other pertinent evidence contained in the claims file, including detailed personnel records and service treatment records are highly probative as to the conditions of the Veteran's foreign service.  These records are clearly absent any indication of service onshore Vietnam.  

For the reasons outlined above, the Veteran is not presumed to have been exposed to herbicide agents, and thus, the presumptive provisions relating to herbicides and diabetes mellitus, type 2, are inapplicable here.  See 38 C.F.R. § 3.307(a)(6), 3.309(e), 3.313(a).  Nevertheless, this does not preclude the Appellant from establishing entitlement to service connection for diabetes mellitus, type 2, on a direct basis.  

However, the Board finds that service connection for diabetes mellitus, type 2, on a direct basis is not warranted.  The Veteran's entrance examination from July 1966 did not note any diabetes and his urinalysis was negative for sugar.  Service treatment records are negative for any complaint, treatment, or diagnosis of diabetes during service.  Similarly, the Veteran's discharge examination from September 1970 was silent for diabetes and his urinalysis was negative for sugar.  Post-service, the first mention in the claims file of treatment for diabetes is from 2006, more than 35 years after the Veteran's discharge from service in 1970.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Thus, it follows that there is no basis to award service connection for his diabetes mellitus, type 2, based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  In addition, the presumption of in-service incurrence for chronic diseases, in this case diabetes mellitus, type 2, is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Indeed, the medical evidence of record shows that there is no diagnosis or treatment until 2006, well beyond the one-year manifestation required under 38 C.F.R. § 3.307.

Finally, there is no competent evidence of a nexus between his diabetes mellitus, type 2, and his military service decades earlier, to include his alleged exposure to herbicides at that time.  The Board acknowledges the Appellant is competent to report purported symptoms of diabetes mellitus and any related problems the Veteran experienced.  See 38 C.F.R. § 3.159(a)(2).  However, neither she, nor her representative (without evidence showing that either has medical training or expertise) is competent to render an opinion as to the medical etiology of the diabetes.  

The Board has carefully considered the assertions of the Veteran prior to his death, as well as those of the Appellant, and the evidence of record.  However, the competent medical evidence is against the Appellant's claim that the Veteran had diabetes mellitus, type 2, as a result of his time in service.  The criteria for service connection have not been met.  The evidence is not in equipoise, so the provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not applicable.  The claim is denied.


ORDER

Entitlement to service connection for diabetes mellitus, type 2, as due to exposure to herbicides, for accrued benefits purposes, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


